DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 11/4/2019.
Claims 1-20 are pending. 

Claim Objections
Claim 5 is objected to because of the following informalities: the acronym “QoS” should be defined in the claim. Appropriate correction is required.
Claim 8 is objected to because of the following informalities: line 6 recites “wherein the the plurality of base stations…” so one of the occurrences of the term “the” should be deleted. Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 2/4/2020 has been considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-13 of U.S. Patent No. 10,477,611. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations in the noted claims of the instant application are recited in the noted claims of the 10,477,611 patent (see correspondence table below).
Instant Application
U.S. Patent No. 10,477,611
1. A terminal, comprising: a processor, configured to set up a connection to a first base station, and stay in an always connected mode, wherein the always connected mode maintains the connection to the first base station; a receiver, configured to receive first dedicated signaling sent by the first base station, wherein the first dedicated signaling comprises second base station list information, and the second base station list information comprises information about each second base station having context information of the terminal; and a sender, configured to perform data transmission through at least one of the first base station and the second base station according to the second base station list information. 









2. The terminal according to claim 1, wherein the receiver is further configured to: receive measurement configuration information sent by the first base station, and complete, according to the measurement configuration information, a measurement configuration of a frequency layer corresponding to each base station of a plurality of base stations, wherein the plurality of base stations comprise the first base station and the second base station, and the second base station comprises a master second base station and a secondary second base station. 

3. The terminal according to claim 2, wherein the measurement configuration information comprises at least one of: measuring a frequency layer corresponding to the first base station only; measuring frequency layers corresponding to the first base station and the master second base station only; and measuring frequency layers corresponding to the first base station, the master second base station, and the secondary second base station. 

5. The terminal according to claim 4, wherein when QoS of a current service of the terminal is less than the first threshold, the receiver is configured to 


8. The terminal according to claim 1, wherein the receiver is further configured 


    10. The terminal according to claim 1, wherein the receiver is further configured to: receive measurement configuration information sent by the first base station, and complete, according to the measurement configuration information, a measurement configuration of a frequency layer corresponding to each base station, wherein the base stations comprise the first base station and the second base stations, and the second base stations comprise a master second base station and a secondary second base station. 

    11. The terminal according to claim 10, wherein the measurement configuration information comprises one of the following: (a) measuring a frequency layer corresponding to the first base station only; (b) measuring frequency layers corresponding to the first base station and the master second base station only; and (c) measuring frequency layers corresponding to all of the first base station, the master second base station, and the secondary second base station. 

    13. The terminal according to claim 12, wherein if quality of service (QoS) of a current service of the terminal is less than a first threshold, when completing the measurement management of the 

    12. The terminal according to claim 1, wherein the receiver is further configured to: receive measurement configuration . 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pekonen (USPAN 2014/0045494).
 	Consider claim 1, Pekonen discloses a terminal (see UE 30 in figure 2), comprising: 
(see processor 31 in figure 8), configured to set up a connection to a first base station, and stay in an always-connected mode, wherein the always connected mode is to maintain the connection to the first base station (see paragraph 80: “the UE 30 is always connected with the PCell at the macro cell layer”); 
 	a receiver (see receiver 32 in figure 8), configured to receive first dedicated signaling sent by the first base station, wherein the first dedicated signaling comprises second base station list information, and the second base station list information comprises information about each second base station having context information of the terminal (see paragraph 65: a list of candidate cells is sent to the UE 30; see paragraph 67: the MenNB sends to the cells indicated in the list of candidate cells preparation information in order to ensure that the cells on the candidate list are all prepared for a potential UE autonomous handover/access procedure. For example, the cells are provided with necessary information so that an immediate service for a UD conducting the autonomous mobility procedure on the basis of the list can be started by the respective cell, e.g. after UE 30 requests access); and 
 	a sender (see transmitter 32 in figure 8), configured to perform data transmission through at least one of the first base station and the second base station according to the second base station list information (see paragraph 67: the cells are provided with necessary information so that an immediate service for a UE conducting the autonomous mobility procedure on the basis of the list can be started by the respective cell, e.g. after UE 30 requests access).

(see base station in figure 2), and comprises: 
 	a processor (see processor elements in figures 6 and 7), configured to set up a connection to a terminal, and stay in an always connected mode, wherein the always connected mode maintains the connection to the terminal (see paragraph 80: “the UE 30 is always connected with the PCell at the macro cell layer”); and 
 	a sender (see I/O elements in figures 6 and 7), configured to send first dedicated signaling to the terminal, wherein the first dedicated signaling comprises second base station list information, and the second base station list information comprises information about each second base station having context information of the terminal (see paragraph 65: a list of candidate cells is sent to the UE 30; see paragraph 67: the MenNB sends to the cells indicated in the list of candidate cells preparation information in order to ensure that the cells on the candidate list are all prepared for a potential UE autonomous handover/access procedure. For example, the cells are provided with necessary information so that an immediate service for a UD conducting the autonomous mobility procedure on the basis of the list can be started by the respective cell, e.g. after UE 30 requests access); and 
 	perform data transmission with the terminal (see paragraph 67: the cells are provided with necessary information so that an immediate service for a UE conducting the autonomous mobility procedure on the basis of the list can be started by the respective cell, e.g. after UE 30 requests access).

Allowable Subject Matter
Claims 2-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2412